MAZE, JUDGE,
CONCURRING:
While I reluctantly agree with the majority’s result, I disagree with the majori*912ty’s initial conclusion that Djoric failed to bring his CR 60.02 motion within a reasonable time. In support of this finding, the majority relies upon certain language in Reyna v. Commonwealth, 217 S.W.3d. 274 (Ky.App,2007). In that case, Reyna, a permanent resident, was convicted of a felony in 1999. Upon his release in 2003, his permanent resident status was revoked and he was deported to Mexico. He then reentered the United States illegally, was caught, and received a twenty-year federal sentence. In 2007, he filed a CR 60.02 motion to vacate his 1999 conviction. This Court held that the failure of defense counsel to inform the defendant of the potential immigration consequences was not a basis to find ineffective assistance of counsel nor could it serve as a basis to set aside the conviction under CR 60.02. Id. at 276. This portion of Reyna’s, holding has been superseded by Padilla v. Kentucky, 559 U.S. 356, 130 S.Ct. 1473, 176 L.Ed.2d 284 (2010), in which the United States Supreme Court found that the failure to advise about the immigration consequences of a criminal plea could constitute ineffective assistance. Id. at 368-69, 130 S.Ct. at 1483.
At the conclusion of the opinion in Reyna, this Court added:
We also believe that the motion, not filed until after Reyna had served his sentence and four years after he entered his guilty plea, was untimely. Although not stated as reason for the denial of his CR 60.02(f), the trial court would certainly have been within its discretion had it held that the motion was not brought within a reasonable time. Gross v. Commonwealth, 648 S.W.2d 853 (Ky.1983).
Reyna, 217 S.W.3d at 276.
Most notably, the trial court in Reyna did not address whether his motion was brought within a reasonable time. This Court merely suggested that the trial court would have been within its discretion to hold that the motion was not brought within a reasonable time. Under the circumstances, I believe that this discussion is dicta since it was not necessary to the holding of the case. Cawood v. Hensley, 247 S.W.2d 27, 29 (Ky.1952)
In addition, this Court based its determination of “reasonable time” on the four years between the completion of Reyna’s sentence (and deportation) and the time that he brought the motion. Reyna, 217 S.W.3d at 276. In the current case, Djoric completed his sentence in 2003, but Immigration and Customs Enforcement (ICE) did not commence deportation proceedings until June of 2013. Djoric brought this action in December 2013 — a lapse of only six months. Given ICE’s ten-year delay in bringing the deportation proceeding, I would find that Djoric reasonably believed he would not be subject to deportation at any point earlier than June of 2013. Consequently, I would hold that his motion was brought within a reasonable time.
Nevertheless, I agree with the majority’s ultimate conclusion that Djoric has not stated sufficient grounds to set aside his conviction. As the majority correctly points out, both the United States Supreme Court and this Court have held that Padilla does not have retroactive application to convictions which were already final before it was rendered. Chaidez v. United States, — U.S. —, 133 S.Ct. 1103, 185 L.Ed.2d 149 (2013). See also Al-Aridi v. Commonwealth, 404 S.W.3d 210, 211 (Ky.App.2013). Djoric tries to get around Chaidez by arguing that it only precludes him from challenging his guilty plea based upon ineffective assistance of counsel. He contends that he still can argue that his plea was not knowing and voluntary due the failure of the court or his counsel to *913advise him of the collateral consequences of his guilty plea to a felony.
While I would agree that Chaidez does not specifically preclude a defendant from challenging his guilty plea on Boykin grounds (rather than Strickland grounds), Chaidez makes it clear that Padilla announced a new rule of law which requires defense counsel to advise a defendant of the noncriminal consequences of pleading guilty. Chaidez holds that, as a new rule of law, this obligation can only be imposed prospectively and not retrospectively. Chaidez, 133 S.Ct. at 1108-10. For the same reasons, the trial court in this case did not have an obligation to advise Djoric of the potential immigration consequences as part of its Boykin colloquy prior to accepting his guilty plea.
Djoric also argues that he would have • sought deferred prosecution/diversion if he had known of the collateral consequences. However, that option did not exist until 2011 with the adoption of KRS 218A.14151. 2011 Ky. Laws, Ch. 2, § 20, eff. 6-8-11. By itself, a change in law is not sufficient to create extraordinary circumstances warranting relief under CR 60.02(f). Toyota Motor Mfg., Kentucky, Inc. v. Johnson, 323 S.W.3d 646, 651 (Ky.2010), citing Bishir v. Bishir, 698 S.W.2d 823, 826 (Ky.1985). See also Campbell v. Commonwealth, 316 S.W.3d 315, 319 (Ky.App.2009). “A change in the law simply is not grounds for CR 60.02 relief except in ‘aggravated cases where there are strong equities.’ Reed v. Reed, 484 S.W.2d 844, 847 (Ky. 1972).”
I agree with Djoric that the result in this case is particularly harsh. The record does not disclose any reason why ICE waited for ten years after Djoric served his sentence before initiating deportation proceedings. There' is no indication that Djoric has committed any other significant offenses since that time. Furthermore, it appears that Djoric has spent most of his life in the United States and is being deported to a country that has radically changed since he left as a child. However, most of the harshness is.attributable to the actions of ICE, rather than the Kentucky Courts. In light of the clear authority, I must reluctantly conclude that the trial court properly denied Djoric’s motion to set aside his conviction. Therefore, I concur in the result reached by the majority opinion.